DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
A preliminary amendment was filed 4/28/2020 canceling claims 1-75. 
New claims 76-95 are have been added and are pending. 
Claims 76-78, 83-87, and 92-95 are generic. 
Claims 79-82, 88-91 subject to species restriction. 

Election/Restriction (Species)                                                                                                                                                    
Claims 76-78, 83-87, and 92-95 are generic. Within claims 76-1-39 there exist multiple groups of patentably distinct species labeled as Groups A-C. Applicant is required under 35 U.S.C. 121 to elect a single patentably distinct species from each patentably distinct group of species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The patentably distinct groups of species and patentably distinct species are as follows (a sample election is provided below on page 7): 

GROUP A
i. Claim 80 directed to wherein the packing information includes the capacity of the main compartment and the packing list is based on the capacity.
ii. Claim 81-82 wherein the packing information includes a capability of the main compartment and the packing list is based on the capability, and wherein the capability is at least one of a garment bag capability, a shoe bag capability, a toiletries case capability, a tie container capability, a make-up case capability, a shirt container capability, a suit holder capability, a dress holder capability, an accessories holder capability, an underwear holder capability and a hosiery holder capability. 

GROUP B
i. Claim 79 directed to wherein the travel information module is configured to connect to external sources and receive a portion of the travel information related to the user through the external sources, wherein the external sources include providers of travel services, and wherein the portion of the travel information includes information associated with the user and the at least one itinerary data item about at least one of a flight, a hotel, a restaurant, a rental car, a train, a bus, an event, a ticket, a reservation, a schedule, a location, a meeting, an activity, weather information, and a travel alert.
ii. Claims 88-89 directed to wherein the travel information module includes travel information based on a profile of the user and wherein the profile of the user is based on at least one of information entered by the user in response to queries in an interface of at least one of the mobile computing device, a mobile device of the user, and a browser used by the user; information obtained by tracking the usage of the carrying case by the user over a period of time; and information inferred based on similarity of at least one of the user and usage of information related to other users.


***Should Applicant elect Group B, Species ii, Applicant must elect from the following sub-species of (E)(ii). Note this is not applicable if Applicant elects (E)(i)***




SUBGROUP C
i. Claim 90 further comprising a packing list intelligence facility connected to the packing guidance module that amends the packing list based on one of packing lists by other users who have taken trips similar to those associated with the at least one itinerary data item, feedback by at least one of the other users, and feedback by the user. 
ii. Claim 91 directed further comprising a packing list intelligence facility connected to the packing guidance module that amends the packing list based on feedback by the user including one of a post-trip survey to the user, and querying the user to determine whether items on the packing were needed or not needed. 

The species are independent or distinct because as disclosed the different species have distinct characteristics or each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is a search and/or examination burden for the patentably distinct species as set forth above because the inventions have acquired a separate status in the art due to their recognized divergent and materially distinct subject matters, which require unique considerations with respect to the applicable prior art as well as requiring uniquely different fields of search (e.g. for employing different search queries, consulting searching different classes/subclasses). The distinct focus of the various species raises unique considerations with respect to the prior art such that the body of art applied to one species would not, at least partially, be applicable to the other remaining species. Lastly, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) (or 112, first paragraph). 


SAMPLE ELECTION
Applicant elects the following species (with/without) traverse for examination on the merits: Species (A)(i), (B)(ii), (C)(ii).  
Electing species from each group as above would result in claims 76-78, 83-89, and 91-95 being examined on the merits. 


Conclusion
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619